Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casady et al (US 2002/0149021 A1)(“Casady”) in view of Yang et al (US 2008/0166849 A1)(“Yang”).
                Casady discloses a high voltage device, as Casady discloses high voltage device application of the invention disclosed by Casady (para. 0033) including 
              A crystalline silicon layer on a semiconductor substrate, as Casady discloses a silicon epitaxial layer on a  Si or SiC substrate (para. 0017 and Fig. 1)
              A well of an n-type on the silicon layer, as Casady discloses n type drift and well regions (para. 0019-0020)
             A body region of p-type in the well, as Casady discloses a p graded implant layer 7 in the p carbide layer, which is a disclosure of a p type region in the well,
                A gate 9 on the well and in contact with the well (para. 0020 and Fig. 1)
                 A source and drain of n-type 6 and  11,  located in the body region of the well (para. 0019-0020)
                 An inverse region in the body region between the source and well  of germanium , as Casady discloses p.sup.+ body contact 12 (para. 0020 and Fig. 1) and the use of germanium impurities to affect the characteristics of the well (para. 0027-0028),
                The drift region 7 is defined in the well between the body region and the drain (para. 0019 and Fig 1)
                 The inverse region includes a boron distribution region, as Casady discloses boron is distributed at shallow and deep levels (para. 0029), which is a disclosure of a boron distribution region.
 
                 Casady is silent with respect to  concentration higher than 10.sup.13 atoms/cm.sup.2 and with respect to the germanium restricts a diffusion area of boron.
               Yang, in the same field of endeavor of high voltage devices such as LDMO (para. 0021), discloses HALO implant of germanium of about 9E18 cm.sup.-3 to about 9E10cm.sup.-3 (para. 0034), which overlaps the recited range, therefore the recited range is obvious (MPEP 2144.05).
              With respect to the germanium distribution restricting a diffusion area of boron distribution, because the combination of Casady and Yang discloses the features discussed above, the restricting of diffusion of boron is expected to be satisfied.
               It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Yang with the device disclosed by Casady in order to obtain the benefit of higher operating voltage and improved performance as disclosed by Yang (Yang, para. Abstract and para. 0006).
               Re claim 2:  Yang discloses the gate insulator oxide is deposited by, for example, PECVD (para. 0033), and that some of the oxide remains as part of the structure (para. para. 0033). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the deposition method for the oxide as disclosed by Yang with the device disclosed by Casady because Yang discloses art recognized method for an intended purpose (MPEP 1244.07).
               Re claim 3:  Casady discloses body contact 12 (para. 0020 and Fig. 1), the body contact is a p type body contact (para. 0020).
              Re claim 4:  Casady discloses a gate dielectric layer 8 on and in contact with the well 7 in a vertical direction   (para. 0020 and Fig. 1)  a conductive layer 9  on and in contact  with the dielectric layer  8 (para. 0020 and Fig. 1)   and a spacer layer which is a part of the dielectric layer 8 is on the sides of the gate conductive layer 9 (para. 0020 and Fig. 1) outside of two sidewalls of the conductive layer as an electrical insulation layer of the gate.
             
Claim(s) 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casady et al (US 2002/0149021 A1)(“Casady”) in view of Yang et al (US 2008/0166849 A1)(“Yang”) and of Pearce (US 2001/0049172 A1).
                Casady discloses a method of making a high voltage device, as Casady discloses high voltage device  (para. 0033) including 
              Forming a  crystalline silicon layer on a semiconductor substrate, as Casady discloses a silicon epitaxial layer on a  Si or SiC substrate (para. 0017 and Fig. 1)
              Forming a  well of an n-type on the silicon layer, as Casady discloses n type drift and well regions (para. 0019-0020)
             Forming a  body region of p-type in the well, as Casady discloses a p graded implant layer 7 in the p carbide layer, which is a disclosure of a p type region in the well,
                Forming a  gate 9 on the well and in contact with the well (para. 0020 and Fig. 1)
                 Forming  source and drain of n-type 6 and  11,  located in the body region of the well (para. 0019-0020)
                 An inverse region in the body region between the source and well  of germanium , as Casady discloses p.sup.+ body contact 12 (para. 0020 and Fig. 1) and the use of germanium impurities to affect the characteristics of the well (para. 0027-0028),
                The drift region 7 is defined in the well between the body region and the drain (para. 0019 and Fig 1)
                 The inverse region includes a boron distribution region, as Casady discloses boron is distributed at shallow and deep levels (para. 0029), which is a disclosure of a boron distribution region.

                  Casady is silent with respect to  concentration higher than 10.sup.13 atoms/cm.sup.2
                 Casady is silent  with respect to the germanium restricts a diffusion area of boron and with respect to the method of formation of the oxide.
               Yang, in the same field of endeavor of high voltage devices such as LDMOS (para. 0021), discloses HALO implant of germanium of about 9E18 cm.sup.-3 to about 9E10cm.sup.-3 (para. 0034), which overlaps the recited range, therefore the recited range is obvious (MPEP 2144.05).  Yang also discloses gate insulator 54 may be thermally grown in oxidizing atmosphere (Fig 7 and description of Fig. 7, para. 0034-0037).
               Yang also  discloses   with respect to the germanium distribution restricting a diffusion area of boron distribution, because the combination of Casady and Yang discloses the features discussed above, the restricting of diffusion of boron is expected to be satisfied.
               It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Yang with the device disclosed by Casady in order to obtain the benefit of higher operating voltage and improved performance as disclosed by Yang (Yang, para. Abstract and para. 0006).
                       Pearce, in the same field of endeavor  of LDMOS (para. 0003), discloses the oxide between the gate and the drift region can be formed by any known method, including deposition or oxidation (para. 0026).
                       Pearce supports that one of ordinary skill in the art would have used the method disclosed by Yang in the method disclosed by Casady to form the oxide portions in the LDMOS device, and Pearce also discloses a germanium concentration higher than 10.sup.13 atoms/cm.sup.2, ( Fig. 5 and para. 0032).
            Re claim 6:  Pearce discloses local oxidation structure and the drift region below the oxide 
               Re claim 7:  Casady discloses forming a  body contact 12 (para. 0020 and Fig. 1), the body contact is a p type body contact (para. 0020).
              Re claim 8:  Casady discloses a gate dielectric layer 8 on and in contact with the well 7 in a vertical direction   (para. 0020 and Fig. 1)  a conductive layer 9  on and in contact  with the dielectric layer  8 (para. 0020 and Fig. 1)   and a spacer layer which is a part of the dielectric layer 8 is on the sides of the gate conductive layer 9 (para. 0020 and Fig. 1) outside of two sidewalls of the conductive layer as an electrical insulation layer of the gate.
             Re claim 9:  Pearce discloses implanting a plurality of germanium atoms in the germanium distribution region via a first ion implantation so that the germanium distribution region has an amorphous region, implanting boron atoms via a second ion implantation process, as Pearce discloses the implantation may be a boron implantation (para. 0024), in part of the region which includes the germanium atoms, as Pearce discloses the amorphizing atom may be germanium (para. 0026 and 0028), and then transforming the region to crystalline via thermal annealing(para. 0033).
             Re claim 10:  Pearce discloses the amorphous region has a depth smaller than 0.1 micrometer, as Pearce discloses in Fig. 5 that a concentration of germanium atoms can be chosen which is implanted at a depth of less than 0.1 micrometer (Fig. 5 and para. 0032).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895